Exhibit 10.2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT, CONFIDENTIAL PORTIONS HAVE BEEN OMMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”) is made as of the 4th day of
March, 2010 by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854, and                                        (the
“Participant”).

 

WITNESSETH:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Compensation Committee of the Board has authorized this Agreement. 
The Participant has been granted as of March 4, 2010 (the “Grant Date”) the
number of performance share units (the “Performance Share Units”) set forth
below.  Unless otherwise indicated, any capitalized term used herein, but not
defined herein, shall have the meaning ascribed to such term in the Plan.  The
Performance Share Units comprising this award may be recorded in an unfunded
Performance Share Unit account in the Participant’s name maintained by the
Company.  The Participant will have no rights as a stockholder of the Company by
virtue of any Performance Share Unit awarded to the Participant until shares of
Stock (as defined below), if any, are issued to the Participant as described in
this Agreement.

 

1.                                      Definitions

 

(a)                                 “Company” shall mean priceline.com
Incorporated, any of its subsidiaries or affiliates.

 

(b)                                 “Consolidated Pro Forma EBITDA” shall mean
the Company’s operating income, excluding depreciation and amortization expense
and including the impact of foreign currency transactions and other expense, all
determined in accordance with U.S. GAAP, adjusted to exclude the impact of those
items excluded from the non-GAAP financial metric “pro forma EBITDA,” as
publicly disclosed annually or quarterly, as applicable, by the Company in
connection with the Company’s annual and quarterly earnings announcements. 
Consolidated Pro Forma EBITDA as publicly disclosed typically excludes and/or
includes items that are, among other things, non-cash in nature, or related to
unusual or non-recurring events, or in response to changes in laws or
regulations, or to account for gains, losses or expenses determined to be
extraordinary or unusual in nature or infrequent in occurrence, or are
unpredictable as to amount or timing, not driven by core operating results and
render comparisons with prior periods less meaningful, or related to the
acquisition of a business or the disposition of a business or a segment of a
business, or related to a change in accounting principles.  Consolidated Pro
Forma EBITDA shall also be adjusted (i) to exclude the financial results from
any acquisition or to include the prospective forecasted results for any
disposition of a business or a segment of a business made during the Performance
Period and (ii) to exclude the on-going impact of change

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

in accounting principles.  Notwithstanding the foregoing, in determining
Consolidated Pro Forma EBITDA, the Committee shall have the authority to make
additional adjustments that it considers, in its good faith judgment, necessary
to maintain the intent and principles consistent with the foregoing adjustments.

 

(c)                                  “Continuous Service” shall mean the
Participant’s service with the Company or any Subsidiary or Affiliate whether as
an employee, director or consultant, which is not interrupted or terminated.

 

(d)                                 “Cumulative Consolidated Pro Forma EBITDA”
shall mean the Consolidated Pro Forma EBITDA during the Performance Period,
calculated on a cumulative basis, net of any losses.

 

(e)                                  “Determination Date” shall mean March 1,
2013.

 

(f)                                   “Disability” shall mean that (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

(g)                                  “Good Reason” shall mean (i) a material
diminution in the Participant’s authority, duties or responsibilities,
(ii) relocation of the Company’s executive office in Connecticut to a location
more than thirty-five (35) miles from its current location or more than
thirty-five (35) miles further from the Participant’s residence at the time of
relocation, or (iii) any material breach of an employment agreement, if any,
that is in effect at any time between the Participant and the Company.

 

Before a termination by a Participant will constitute termination for Good
Reason, the Participant must give the Company a Notice of Good Reason within
ninety (90) calendar days following the occurrence of the event that constitutes
Good Reason.  Failure to provide such Notice of Good Reason within such 90-day
period shall be conclusive proof that the Participant shall not have Good Reason
to terminate employment.

 

Good Reason shall exist only if (A) the Employer fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Good Reason from the Participant and (B) the Participant
terminates his or her employment within sixty (60) days after the end of the
period set forth in clause (A) above.  If the Participant determines that Good
Reason for termination exists and timely files a Notice of Good Reason, such
determination shall be presumed to be true and the Company will have the burden
of proving that Good Reason does not exist.

 

(h)                                 “Notice of Good Reason” means a written
notice by the Participant to the Company which sets forth in reasonable detail
the specific reason for a termination of employment for Good Reason and the
facts and circumstances claimed to provide a basis for

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

such termination and is provided to the Company in accordance with the terms set
forth in Section 1(g) hereof.

 

(i)                                     “Performance Period” shall mean the
period commencing on January 1, 2010 and ending on December 31, 2012.

 

(j)                                    “Plan Year” shall mean the calendar year.

 

(k)                                 “Stock” shall mean shares of common stock,
par value $0.008, of the Company.

 

(l)                                     “Target Amount” shall have the meaning
given such term under Section 2.

 

(m)                             “Vesting Factor” means the factor by which to
multiply the Target Amount determined in accordance with the following table:

 

If the Cumulative Consolidated Pro Forma
EBITDA for the Performance Period is:

 

Then the Vesting Factor or Vesting
Factor Range is:

[***]

 

1x

[***]

 

1x to 2x

[***]

 

2x

 

2.                                      The Grant

 

Subject to the terms and conditions set forth herein, the Participant is granted
                     (                    ) Performance Share Units as of the
Grant Date (the “Target Amount”).

 

3.                                      Vesting; Effect of Termination of
Continuous Service; Change in Control

 

(a)                                 Vesting at End of Performance Period.  If
the Participant remains in Continuous Service through and including the
Determination Date and no Change in Control occurs prior to the Determination
Date, then the Participant shall be entitled to receive a number of shares of
Stock determined by multiplying the Target Amount by the Applicable Vesting
Factor.  The “Applicable Vesting Factor” shall be equal to either (i) the sole
Vesting Factor that corresponds to the actual Cumulative Consolidated Pro Forma
EBITDA set forth in the table in Section 1(m) above in the event there is no
Vesting Factor Range, or (ii) the sum of (A) the lowest Vesting Factor in the
applicable Vesting Factor Range that corresponds to the actual Cumulative
Consolidated Pro Forma EBITDA set forth in the table in Section 1(m) above, plus
(B) the ProRata Vesting Factor Increase.  The “ProRata Vesting Factor Increase”
is the quotient of (1) the excess of the actual Cumulative Consolidated Pro
Forma EBITDA over the lowest Cumulative Consolidated Pro Forma EBITDA in the
range of numbers in which the actual Cumulative Consolidated Pro Forma EBITDA
falls (set forth in the table in Section 1(m) above), divided by (2) the result
of a fraction, the numerator of which is the difference between the lowest and
highest Cumulative Consolidated Pro Forma EBITDA in the range of numbers in
which the actual Cumulative Consolidated Pro Forma EBITDA falls (set forth in
the table in Section 1(m) above), and the denominator of which is the difference
between the lowest and highest applicable Vesting Factor in the applicable
Vesting Factor Range (set forth in the table in Section 1(m) above).  All shares
of Stock to be issued to the Participant under this Section 3(a), if any, shall
be issued to the Participant as soon as practicable after the Determination Date
but in

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

no event later than March 15, 2013.  If the Participant becomes entitled to any
shares of Stock under this Section 3(a), he or she shall not be entitled to
receive any shares of Stock under any other subsection of this Section 3.

 

(b)                                 Termination for Cause.  If, prior to the
Determination Date, the Participant’s Continuous Service is (i) terminated by
the Company for Cause or (ii) voluntarily terminated by the Participant other
than on account of Good Reason, death or Disability, then the Participant shall
receive no shares of Stock under this Agreement.

 

(c)                                  Termination Prior to a Change in Control. 
If, prior to the Determination Date and prior to a Change in Control, the
Participant’s Continuous Service is terminated by the Company other than for
Cause or by the Participant on account of Good Reason, death or Disability, then
the Participant’s Performance Share Unit number shall be determined (or that of
the Participant’s designated beneficiary in the event of the Participant’s
death) in accordance with Exhibit 1, and the Participant shall at the time of
such termination be vested in a number of shares of Stock determined by the
product of (i) such Performance Share Unit number, multiplied by (ii) a
fraction, the numerator of which is the lesser of 36 or the number of full
months completed since January 1, 2010 as of the date of such termination, and
the denominator of which is 36.  Subject to Section 3(f), all shares of Stock to
be issued to the Participant under this Section 3(c), if any, shall be issued to
the Participant (or the Participant’s designated beneficiary in the event of the
Participant’s death) as soon as practicable after the Participant’s Continuous
Service is terminated but in no event later than March 15 of the calendar year
following the calendar year in which the Participant’s Continuous Service is
terminated (or, if the Participant’s Continuous Service is terminated on or
after January 1, 2013, March 15, 2013).  If the Participant becomes entitled to
any shares of Stock under this Section 3(c), he or she shall not be entitled to
receive any shares of Stock under any other subsection of this Section 3.

 

(d)                                 Change in Control.  If a Change in Control
occurs prior to the Determination Date and the Participant remains in Continuous
Service through and including the Determination Date, then the Participant’s
Performance Share Unit number shall be determined in accordance with Exhibit 1,
and the Participant shall be vested in (i) if the Change in Control occurs prior
to January 1, 2013, the sum of (A) a number of shares of Stock determined by
multiplying such Performance Share Unit number by a fraction, the numerator of
which is the lesser of 36 and the number of full months completed since
January 1, 2010 as of the date of such Change in Control, and the denominator of
which is 36, and (B) a number of shares of Stock equal to the product of the
Target Amount, multiplied by the fraction, the numerator of which is the number
of full months that have been completed during the period commencing on the
Change in Control and ending on December 31, 2012 (plus one (1) if the Change in
Control occurs on any day of the month other than the first or last day), and
the denominator of which is 36, or (ii) if the Change in Control occurs on or
after January 1, 2013, a number of shares of Stock equal to the Performance
Share Unit number.  All shares of Stock to be issued to the Participant under
this Section 3(d), if any, shall be issued to the Participant as soon as
practicable after the Determination Date but in no event later than March 15,
2013.  If the Participant becomes entitled to any shares of Stock under this
Section 3(d), he or she shall not be entitled to receive any shares of Stock
under any other subsection of this Section 3.

 

(e)                                  Termination Coincident with or Following a
Change in Control.  If a Change in Control occurs prior to the Determination
Date, and the Participant’s Continuous Service is terminated prior to the
Determination Date in connection with such Change in Control or

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

following such Change in Control by the Company other than for Cause or by the
Participant on account of Good Reason, death or Disability, then the
Participant’s Performance Share Unit number (or that of the Participant’s
designated beneficiary in the event of the Participant’s death) shall be
determined in accordance with Exhibit 1, and the Participant shall be vested at
the time of such termination in (i) if the termination occurs prior to
January 1, 2013, the sum of (A) a number of shares of Stock determined by
multiplying such Performance Share Unit number by a fraction, the numerator of
which is the lesser of 36 and the number of full months completed since
January 1, 2010 as of the effective date of such Change in Control, and the
denominator of which is 36, and (B) a number of shares of Stock equal to the
product of the Target Amount, multiplied by the fraction, the numerator of which
is the number of full months that have been completed during the period
commencing on the effective date of the Change in Control and ending on the
earlier of December 31, 2012 or the date of such termination (plus one (1) if
the termination occurs on any day of the month other than the first or last
day), and the denominator of which is 36, or (ii) if the termination occurs on
or after January 1, 2013, a number of shares of Stock equal to the Performance
Share Unit number.  Subject to Section 3(f), all shares of Stock to be issued to
the Participant under this Section 3(e) as a result of the Participant’s
termination of Continuous Service on or after the effective date of the Change
in Control, if any, shall be issued to the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) as soon as
practicable after the Participant’s Continuous Service is terminated but in no
event later than March 15 of the calendar year following the calendar year in
which the Participant’s Continuous Service is terminated.  If the Participant
becomes entitled to any shares of Stock under this Section 3(e), he or she shall
not be entitled to receive any shares of Stock under any other subsection of
this Section 3.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, if the Participant is a “specified employee” (within the
meaning of Section 409A of the Code) and the issuance of the shares of Stock
pursuant to Sections 3(c) and 3(e) is considered to be a “deferral of
compensation” (as such phrase is defined for purposes of Section 409A of the
Code), then the Participant’s date of issuance of the shares of Stock shall be
the date that is the first day of the seventh month after the date of the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A of the Code).

 

(g)                                  For purposes of calculations made under
this Section 3, results shall be rounded to the nearest 100th using the common
rounding method (i.e., increase the last digit by 1 if the next digit is 5 or
more).

 

4.                                      Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  No transfer of the Participant’s
rights with respect to such Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Immediately
upon any attempt to transfer such rights, such Performance Share Units, and all
of the rights related thereto, shall be forfeited by the Participant.

 

5.                                      Distribution and Voting Rights

 

Performance Share Units shall have no distribution, dividend or voting rights.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

6.                                      Stock; Adjustment Upon Certain Events

 

(a)                                 Stock to be issued under this Agreement, if
any, shall be made available, at the discretion of the Board, either from
authorized but unissued Stock, from issued Stock reacquired by the Company or
from Stock purchased by the Company on the open market specifically for this
purpose.

 

(b)                                 The existence of this Agreement and the
Performance Share Units granted hereunder shall not affect in any way the right
or power of the Board or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company or any affiliate, any issue of bonds, debentures, preferred or prior
preference stocks ahead of or affecting the Stock, the authorization or issuance
of additional shares of Stock, the dissolution or liquidation of the Company or
any affiliate or sale or transfer of all or part of the assets or business of
the Company or any affiliate, or any other corporate act or proceeding.

 

(c)                                  Upon a Change in Control, the
purchaser(s) of the Company’s assets or stock or the surviving entity in a
merger or consolidation may, in his, her or its discretion, deliver to the
Participant the same kind of consideration that is delivered to the stockholders
of the Company as a result of such Change in Control, or the Board may cancel
all outstanding Performance Share Units in exchange for consideration in cash or
in kind which consideration in both cases shall be determined by the Board.

 

(d)                                 In the event of any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event that affects the Stock such that an
adjustment is required in order to prevent dilution or enlargement of the rights
of holders of Performance Share Units under the Plan, then the Committee shall
make such equitable changes or adjustments to any or all of (i) the number and
kind of shares of Stock or other property (including cash) that may thereafter
be issued in connection with the Performance Share Units granted under the Plan,
(ii) the number and kind of shares of Stock or other property (including cash)
issued or issuable in respect of outstanding Performance Share Units,
(iii) performance targets, and (iv) any individual limitations applicable to the
Performance Share Units granted under the Plan.

 

7.                                      Determinations

 

The Committee (by proper delegation or otherwise) shall determine the extent to
which an award has been earned, if at all, in accordance with Section 3 of this
Agreement on or prior to the Determination Date.  Such determination and all
other determinations, interpretations or other actions made or taken pursuant to
the provisions of this Agreement by the Committee in good faith shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Participant and the Company, and their respective heirs,
executors, administrators, personal representatives and other successors in
interest.

 

8.                                      Other Conditions

 

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

Stock is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which Stock is
traded.

 

9.                                      Withholding Taxes

 

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the delivery of any shares
of Stock under this Agreement.  The Participant agrees that the Participant’s
employer may, in its discretion, (a) require the Participant to remit to the
Company on the date on which the Participant becomes the owner of shares of
Stock under this Agreement cash in an amount sufficient to satisfy all
applicable required withholding taxes and social security contributions related
to such vesting, (b) deduct from his or her regular salary payroll cash, on a
payroll date coincident with or following the date on which the Participant
becomes the owner of shares of Stock under this Agreement, in an amount
sufficient to satisfy such obligations, or (c) withhold from the total number of
shares of Stock the Participant is to receive on a determination date a number
of shares that has a total value equal to the amount necessary to satisfy any
and all such withholding tax obligations.

 

10.                               Distribution of Stock

 

Subject to Section 8, the Company shall cause the Participant to be the record
owner of any shares of Stock to which the Participant becomes entitled to
receive under this Agreement in accordance with the payment terms described in
Section 3.

 

11.                               Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

 

12.                               Miscellaneous

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, personal
legal representatives, successors, trustees, administrators, distributees,
devisees and legatees.  The Company shall assign to, and require, any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement. 
Notwithstanding the foregoing, this Agreement may not be assigned by the
Participant.

 

(b)                                 The Participant acknowledges that the
Company intends for the information contained in Section 1(m) and Exhibit 1
hereof to remain confidential.  Notwithstanding any other provision hereof, the
Participant’s entitlement to any award or payment hereunder is contingent upon
the Participant maintaining the confidentiality of the information contained in
Section 1(m) and Exhibit 1.  The Participant agrees that he or she shall not
disclose or cause the disclosure of such information and shall hold such
information confidential.

 

(c)                                  No modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced.  To

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to the Participant.  This
Agreement shall be administered in a manner consistent with this intent. 
References to Section 409A of the Code will also include any regulations or any
other formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

 

(d)                                 This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one agreement.

 

(e)                                  The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

(f)                                   The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms or provisions hereof.

 

(g)                                  The Company shall pay all fees and expenses
necessarily incurred by the Company in connection with this Agreement and will
from time to time use its reasonable efforts to comply with all laws and
regulations which, in the opinion of counsel to the Company, are applicable
thereto.

 

(h)                                 All notices, consents, requests, approvals,
instructions and other communications provided for herein shall be in writing
and validly given or made when delivered, or on the second succeeding business
day after being mailed by registered or certified mail, whichever is earlier, to
the persons entitled or required to receive the same, at the addresses set forth
at the heading of this Agreement or to such other address as either party may
designate by like notice.  Notices to the Company shall be addressed to its
principal office, attention of the Company’s General Counsel.

 

(i)                                     The Plan and this Agreement constitute
the entire Agreement and understanding between the parties with respect to the
matters described herein and supersede all prior and contemporaneous agreements
and understandings, oral and written, between the parties with respect to such
subject matter.

 

(j)                                    This Agreement shall be governed and
construed and the legal relationships of the parties determined in accordance
with the laws of the state of Delaware without reference to principles of
conflict of laws.

 

(k)                                 The Company represents and warrants that it
is duly authorized by its Board and/or the Committee (and by any other person or
body whose authorization is required) to enter into this Agreement, that there
is no agreement or other legal restriction which would prevent it from entering
into, and carrying out its obligations under, this Agreement, and that the
officer signing this Agreement is duly authorized and empowered to sign this
Agreement on behalf of the Company.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRICELINE.COM INCORPORATED

 

 

 

 

 

Jeffery Boyd

 

Chief Executive Officer

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

Exhibit 1

 

The Performance Share Unit number shall be determined in accordance with this
Exhibit 1 if, prior to the Determination Date, a Change in Control occurs and/or
the Participant’s Continuous Service terminates.  If no Change in Control occurs
or the Participant’s Continuous Service does not terminate prior to the
Determination Date, the Performance Share Unit number shall be determined in
accordance with the table in Section 1(m) hereof.  Upon any date of
determination before the Determination Date as set forth in the Agreement or in
connection with a determination pursuant to Section 3(d) hereof, the
Participant’s Performance Share Unit number shall be determined as of the most
recently completed fiscal quarter for the period commencing January 1, 2010. 
Such Performance Share Unit number shall be equal to the product of (1) the
Target Amount, multiplied by either (2)(a) the sole Mid-Period Vesting Factor
under the column with the heading “Mid-Period Vesting Factor Ranges” in the
chart below corresponding to the actual Cumulative Consolidated Pro Forma EBITDA
per applicable quarter for which the determination is made or (b) the sum of
(i) the lowest Mid-Period Vesting Factor in the applicable Mid-Period Vesting
Factor Range corresponding to the actual Cumulative Consolidated Pro Forma
EBITDA per applicable quarter for which the determination is made, plus (ii) the
ProRata Mid-Period Vesting Factor Increase.

 

The “ProRata Mid-Period Vesting Factor Increase” means the quotient of (1) the
excess of the actual Cumulative Consolidated Pro Forma EBITDA over the lowest
Cumulative Consolidated Pro Forma EBITDA within the specified range per the
applicable quarter for which the determination is made, divided by (2) the
result of a fraction, the numerator of which is the difference between the
lowest and highest Cumulative Consolidated Pro Forma EBITDA within such
specified range per the applicable quarter for which the determination is made,
and the denominator of which is the difference between the lowest and highest
specified Mid-Period Vesting Factor for such quarter.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

All amounts are in millions of U.S. dollars.

 

Cumulative
Consolidated
Pro Forma
EBITDA
per
specified
quarter

 

1st fiscal
quarter
completed
since
l/l/10

 

2nd fiscal
quarter
completed
since
l/l/10

 

3rd fiscal
quarter
completed
since
l/l/10

 

4th fiscal
quarter
completed
since
l/l/10

 

5th fiscal
quarter
completed
since
1/l/10

 

6th fiscal
quarter
completed
since
1/1/10

 

7th fiscal
quarter
completed
since
1/1/10

 

8th fiscal
quarter
completed
since
l/l/10

 

9th fiscal
quarter
completed
since
1/1/10

 


10th fiscal
quarter
completed
since
1/1/10

 


11th fiscal
quarter
completed
since
1/1/10

 

12th fiscal
quarter
completed
since
1/1/10

 

Mid-Period
Vesting
Factor
Ranges
(Earned
shares as a
factor of
the Target
Amount)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Equals 1x

 

Equal to or greater than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Equals 1x to 2x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

But less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

Equal to or greater than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Equals 2x

 

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------